Case: 18-2170    Document: 65      Page: 1   Filed: 04/29/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                     BEDGEAR, LLC,
                        Appellant

                              v.

  FREDMAN BROS. FURNITURE COMPANY, INC.,
                   Appellee
            ______________________

                        2018-2170
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2017-
 00524.
                  ______________________

       ON PETITION FOR PANEL REHEARING
               ______________________

   Before LOURIE, MAYER, and TARANTO, Circuit Judges.
 PER CURIAM.
                         ORDER
     Bedgear, LLC petitions the court for panel rehearing
 on the basis that it raised an Appointments Clause chal-
 lenge in its opening brief. In view of this court’s decision
 in Arthrex, Inc. v. Smith & Nephew, Inc., 941 F.3d 1320
 (Fed. Cir. 2019), and this court’s precedential order
Case: 18-2170    Document: 65      Page: 2    Filed: 04/29/2020




 2              BEDGEAR, LLC v. FREDMAN BROS. FURNITURE CO.




 denying the petitions for rehearing in Arthrex, Inc. v.
 Smith & Nephew, Inc., 953 F.3d 760 (Fed. Cir. 2020),
     IT IS ORDERED THAT:
     1) Bedgear LLC’s petition for panel rehearing is
        granted.
     2) The court’s decision affirming the decision of the Pa-
        tent Trial and Appeal Board is vacated.
     3) The Patent Trial and Appeal Board’s decision in
        No. IPR2017-00524 is vacated and the case is re-
        manded to the Board for proceedings consistent
        with this court’s decisions in Arthrex.


                                   FOR THE COURT

     April 29, 2020                 /s/ Peter R. Marksteiner
         Date                       Peter R. Marksteiner
                                    Clerk of Court